Citation Nr: 1114231	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-29 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for cause of the Veteran's death.

3.  Entitlement to special monthly compensation based on the loss of use of a creative organ for accrued purposes.


REPRESENTATION

Appellant represented by:	A. J. White, Sr., Individual



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and from August 1973 to September 1990.  He died in December 2007.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims on the title page.

The issues of entitlement to service connection for cause of the Veteran's death and entitlement to special monthly compensation based on the loss of use of a creative organ for accrued purposes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2007.

2.  At the time of the Veteran's death, he was service connected for posttraumatic stress disorder, evaluated as 70 percent disabling; hammertoes of the left foot, evaluated as 10 percent disabling; hammertoes right foot, evaluated as 10 percent disabling; and residuals of a fractured right elbow, evaluated as 10 percent disabling.  He had been entitled to a total disability evaluation based on individual  unemployability due to service connected disabilities since October 9, 2004.  

3.  The Veteran was not in receipt of a total disability evaluation on any basis for ten years prior to his death, nor did he have a totally disabling service-connected disability since his release from active duty for at least five years prior to his death, nor was he a former prisoner of war who died after September 30, 1999.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5121 (West 2002); 38 C.F.R. §§ 3.22, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the relevant facts pertaining to this claim are undisputed and the resolution of the appellant's claim is entirely dependent upon the application of a relevant statute and regulation, no notice or assistance is required under the VCAA in the instant case.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Where a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service connected.  A "deceased veteran" is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  The three instances that meet this criteria are (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or based on unemployability.  Id.

At the time of the Veteran's death, he was service connected for posttraumatic stress disorder, evaluated as 70 percent disabling; hammertoes of the left foot, evaluated as 10 percent disabling; hammertoes right foot, evaluated as 10 percent disabling; and for residuals of a fractured right elbow, evaluated as 10 percent disabling.  Thus, was not in receipt of a total schedular evaluation for any of his service-connected disabilities.  He was in receipt of a total disability evaluation based on individual unemployability due to service connected disabilities from October 9, 2004.  The Veteran retired from active duty in September 1990, but he was not a former prisoner of war.  

After having carefully reviewed the evidence of record, the Board finds that the claim for entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318 must be denied as a matter of law.  The Veteran did not have a total disability evaluation on any basis, to include based on entitlement to individual unemployability, for ten years prior to his death, nor did he have a totally disabling service-connected disability from his release from active duty for at least five years prior to his death, and he was not a former prisoner of war who died after September 30, 1999.  As such, entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318 is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The Board finds that additional development is warranted for the claim for entitlement to service connection for cause of the Veteran's death.  The record shows the Veteran was pronounced dead as an outpatient while in the emergency room of Southside Regional Medical Center.  He was not an inpatient of Southside at the time of his death.  Given the finding that hypertension was listed as the cause of death, it is quite possible that the Veteran may have suffered a heart attack and that he died in the emergency room.  As such, and given the discussion below, the terminal medical records are relevant, and they must be secured prior to any further appellate review by the Board.

In this regard, the Veteran served in Vietnam.  Thus, he is presumed to have been exposed to Agent Orange.  During the pendency of the appellant's claim and appeal, VA amended the presumptive service connection provisions of 38 C.F.R. § 3.309(e) to include ischemic heart disease to the diseases associated with Agent Orange exposure.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to 38 C.F.R. § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. at 53216.  This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Id.  Thus, the amendment applies to this case.

The Veteran's death certificate shows that the immediate cause of death was hypertension.  Significantly, presumptive service connection for hypertension was specifically excluded from the regulatory amendment.  Id. at Note 3.  Still, given the fact that the Veteran died in the emergency room, the Board will provide the appellant with the opportunity to present evidence that the Veteran had one of the heart diseases listed in the amended regulation that contributed to his death, to include a medical opinion.

Adjudication of the claim of entitlement to special monthly compensation based on loss of use of a creative organ for accrued purposes is deferred in light of the development ordered.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate authorization, the RO should obtain the terminal hospital records pertaining to the Veteran's care in December 2007 at Southside Regional Medical Center in Petersburg, Virginia.

2.  The RO should contact the appellant and invite her to submit competent medical evidence that the Veteran had ischemic heart disease; acute, subacute, or old myocardial infarction; atherosclerotic cardiovascular disease; coronary artery disease; coronary spasm; coronary bypass surgery; or stable, unstable and Prinzmetal's angina, to include a medical opinion that it contributed to his death.

3.  The RO must also conduct any additional development it deems is warranted.

4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for cause of the Veteran's death.  If the benefit sought is not granted, the appellant and her representative, if any, must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


